 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   ROBERT DARRELL KING,                                 Civil No. C19-5476 RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulated motion of the parties, it is ORDERED that the above-captioned

16   case be reversed and remanded to the Commissioner of Social Security for further administrative

17   proceedings with respect to Plaintiff’s application for disability insurance benefits under Title II

18   of the Social Security Act (“Act”). 42 U.S.C. §§ 401-34. Upon remand, the Appeals Council

19   will vacate the Appeals Council’s dismissal of Plaintiff’s request for review, treat the matter as if

20   timely filed, ensure all documents submitted by the representative, including but not limited to

21   representative briefs, are scanned and entered into the electronic folder, and reconsider Plaintiff’s

22   request for review of the Administrative Law Judge’s decision. The constructive filing date of

23   Plaintiff’s request for review under 20 CFR §404.967 at the Appeals Council will remain the

24   date of the original appeal, and the Appeals Council will expedite its reconsideration of the

     Page 1         ORDER -
 1
     Plaintiff's request for review. The parties stipulate that this remand be made pursuant to sentence
 2
     four of 42 U.S.C. § 405(g).
 3
              The parties further stipulate that Plaintiff is the prevailing party for the purpose of
 4
     submitting a petition for EAJA fees and costs.
 5

 6
              DATED this 21st day of November 2019.
 7

 8                                                   A
                                                     RICARDO S. MARTINEZ
 9                                                   CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13
     Presented by:
14
     s/ Summer Stinson
15   SUMMER STINSON
     Special Assistant U.S. Attorney
16   Office of the General Counsel
     Social Security Administration
17   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
18   Telephone: (206) 615-3704
     Fax: (206) 615-2531
19   summer.stinson@ssa.gov

20   By:phone and email authorization to sign s/Michael P. Gilbert
     Michael P. Gilbert, appearing Pro Hac Vice for Plaintiff
21   OSB #932800

22

23

24

     Page 2      ORDER -
